UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7231


VERDELL EVANS, JR.,

                Plaintiff - Appellant,

          v.

LEGISLATIVE AFFAIRS DIVISION, ATF,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:12-cv-00641-JMC)


Submitted:   December 5, 2013             Decided:   December 16, 2013


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Verdell Evans, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Verdell Evans, Jr. appeals the district court’s orders

accepting the recommendation of the magistrate judge, granting

summary judgment to the Defendant in Evans’s civil action, and

denying reconsideration.          We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.          See Evans v. Legislative Affairs

Div.,    No.    6:12-cv-00641-JMC    (D.S.C.   June      11,    2013;    Feb.   26,

2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented     in    the    materials

before   this     court   and   argument   would   not   aid    the     decisional

process.

                                                                          AFFIRMED




                                       2